Citation Nr: 0421581	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1942 to April 1944.  
He died in January 2001, and the appellant is his surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO, in pertinent part, denied entitlement to 
service connection for the cause of the veteran's death.

In August 2001 the RO granted entitlement to dependency and 
indemnity compensation benefits (DIC) pursuant to the 
provisions of 38 U.S.C.A. § 1318 (2003), as well as basic 
eligibility to dependents' educational assistance pursuant to 
Chapter 35.


FINDINGS OF FACT

1.  The Certificate of the Death shows that the immediate 
cause of the veteran's death was metastatic prostate cancer.  
No other significant conditions contributing to death were 
identified.

2.  Prostate cancer was not shown in service or for many 
years thereafter, and was not disabling to a compensable 
degree during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that the veteran's death can satisfactorily be 
dissociated from any service-connected disability, or any 
incident of service.




CONCLUSION OF LAW

The cause of the veteran's death is not related to injury or 
disease incurred in or aggravated by service, presumptively 
related to service, or to service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  


VA will also request that the appellant provide any evidence 
in her possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision dated in April 2001, statement of the case 
dated in May 2001, supplemental statements of the case dated 
in September 2001 and March 2004, and a letter regarding 
VCAA-related matters in April 2001, the appellant was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate her 
claim and the evidence not of record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the appellant to submit or authorize VA 
to obtain outstanding evidence and documentation relevant to 
the appeal.  

The specific provisions of the VCAA were provided to the 
appellant in the March 2004 supplemental statement of the 
case.

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking her to 
submit everything she has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has taken all appropriate action to develop the 
appellant's claim, including obtaining VA and private 
treatment records.  The Board also notes that in this case 
the appellant was provided notice of the VCAA prior to the 
initial unfavorable RO decision.

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The various notices discussed above in essence 
invited the appellant to submit any evidence she had 
regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Factual Background

The veteran's spouse, the appellant in this case, contends 
that his service-connected encephalopathy caused him to not 
comprehend the seriousness of his enlarged prostate which 
ultimately led to his death.

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a chronic prostate 
condition or tumor.

The veteran died in January 2001.  His death certificate 
indicates that the immediate cause of death was metastatic 
prostate cancer.  There were no other conditions leading to 
the immediate cause of death.

At the time of his death, the veteran was service connected 
for right homonymous hemianopsia with left macula 
degeneration due to traumatic encephalopathy, rated as 60 
percent disabling; loss of part of the skull, rated as 50 
percent disabling; right lower extremity paresis due to 
traumatic encephalopathy, rated as 40 percent disabling; 
post-traumatic seizure disorder, rated as 40 percent 
disabling; paresis of the right lower extremity due to 
traumatic encephalopathy rated as 20 percent disabling; 
residual injury to muscle group XVIII, left thigh rated as 10 
percent disabling; and residual injury to muscle group XIX 
and multiple scars, left, rated as 10 percent disabling. 

An April 1995 letter from SJS (initials) MD, of St. Vincent 
Urology Associates, Inc. revealed that the veteran underwent 
a transrectal ultrasound and biopsy of the prostate for 
elevated prostate-specific antigen (PSA) and hard prostate.  

The biopsy report revealed moderately to rather poorly 
differentiated adenocarcinoma from both lobes.  A bone scan 
revealed pelvic metastasis confirmed by X-ray.  Supporting 
medical treatment records including pathology report and bone 
scan results are of record.  

In a July 2001 letter, Dr. SJS stated that the veteran had 
been seen by him on April 11, 1995 with a highly elevated PSA 
of 261 and his prostate was about 90 grams.  He underwent 
transrectal ultrasound and biopsy and this showed poorly 
differentiated adenocarcinoma.  All of this indicated that 
the veteran had advanced prostate cancer.  

Other studies showed that his bone scan was positive 
confirming his advanced disease.  It was stated that the 
veteran's cancer was well advanced at the time of his initial 
visit to his office.  A copy of the surgical pathology 
reported dated in April 1995 which contains the diagnosis of 
prostate cancer was attached to the letter.  

An April 2001 letter was received from TFK, MD, at the 
Physicians for Pulmonary & Critical Care.  Dr. TFK stated 
that he had cared for the appellant for many years and that 
he reviewed the veterans' claims file.  He stated that the 
veteran suffered from many service-related injuries.  

Primarily, there was a left hemispheric cerebral dysfunction 
due to penetrating shrapnel injury that resulted in language 
dysfunction, visual field cuts, right hemiparesis and 
hemianalgesia.  The veteran also developed a seizure disorder 
related to this.  He later developed macular degeneration, 
presbycusis, and other medical problems. 

In an August 2001 rating decision the RO granted entitlement 
to service connection for receptive aphasia which was rated 
as 10 percent disabling.



Criteria

General Service Connection

The basic three requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Notwithstanding the foregoing, service connection 
may be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993), 
and Allen v. Brown, 7 Vet. App. 439 (1995).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as a malignant tumor to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2003).



The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2003).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. 

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c) (2003).



Analysis

In this case, the appellant asserts that veteran's service-
connected encephalopahthy ultimately led to his demise. 

The Board is mindful of this assertion; however, the 
appellant has submitted no competent medical evidence to 
support her lay assertions that the veteran's death was due 
to service-connected encephalopathy.  The Board is cognizant 
of the appellant's opinion that service connection for the 
cause of the veteran's death is warranted; however, as noted 
hereinabove, she is not shown to have the expertise to 
proffer medical opinions or diagnoses in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, no competent medical evidence has been submitted 
to show that prostate cancer was first manifested in service, 
or within the presumptive period following service, or that 
service-connected encephalopathy or any other service-
connected disability either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

In conclusion, the probative medical evidence does not 
establish that the cause of the veteran's death was incurred 
or aggravated during his military service or within any 
applicable presumptive period.  There was no evidence of 
prostate problems in service and there is no medical evidence 
of record relating this condition to the veteran's active 
service or to any service-connected disability.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the veteran's death and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



